Case 1:19-mr-00740-LF Document 2 Filed 06/21/19 Page 1 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

District of New Mexico

 

 

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. | iN hr va 7 U D
7440 Central Ave SE, #15 )
Albuquerque, New Mexico, 87108 )
}
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the _ __ District of New Mexico
tidentify the person or describe the property to be searched and give its location):
See Attachment A

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
aescribed above. and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before Th 4/ 201 9 __ {not to exceed 14 days)
w@ in the daytime 6:00 a.m. to 10:00 p.m. ( at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Laura Fashing
{United States Magistrate Judge)

 

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

for days (not to exceed 30) © until, the facts justifying, the later specific date of a
Date and time issued: 6/20/2019 6:09 pm
City and state: Albuquerque, New Mexico _ Laura Fashing, U.S. Magistrate Judge

 

 

Printed name and title

 

 

 
Case 1:19-mr-00740-LF Document 2 Filed 06/21/19 Page 2 of 4

ATTACHMENT A

The storage facility is located at 7440 Central Ave SE, #15, Albuquerque, New Mexico,
87108. The storage door is red in color with the storage number securely attached
above the door with a red sign of the storage number “15” in white numbers. And the
storage door is secured with a lock.

 
 

 

Case 1:19-mr-00740-LF Document 2 Filed 06/21/19 Page 3 of 4

Attachment B

Alt instrumentalities, fruits, and/or evidence of violations of Title 18, United States Code, Sections 21
U.S.C. 841, including:

1.

10.

11.

Books, records, receipts, notes, ledgers, designated codes and other papers relating to the
transportation, ordering, purchase and distribution of controlled substances;

Papers, tickets, notes, schedules, receipts and other items relating to foreign and domestic
travel by Johnathan CRAFT hereinafter referred to as “the SUBJECT”;

In any medium, including electronic medium, books, records, receipts, bank statements and
records, financial statements, insurance records, loan applications and records, wills, real estate
records, money drafts, letters of credit, money orders and cashier's checks, safe deposit box
keys, records and agreements, and other documents evidencing the obtaining, secreting,
transfer, and/or concealment of assets and the obtaining and/or secreting currency equivalents
by the SUBJECT, and other individuals and business entities acting on their behalf;

Cellular telephones;

United States currency, precious metals, precious stones, jewelry, and financial instruments,
including stocks and bonds;

Photographs and videos, in any medium, of the SUBJECT, assets, and/or depicting unlawful
controlled substances;

Notes, records, diaries, journals and papers referencing any interest the SUBJECT may have in
any business entities;

Records indicating occupancy, residency, and/or ownership, dominion and/or control, of the
PREMISES including utility, cable, and telephone bills, cancelled envelopes, and keys;

Firearms and ammunition;
Sales receipts for items evidencing the expenditure of currency and/or currency equivalents;
Paraphernalia for packaging, weighing and distributing unlawful controlled substances, including

scales, plastic bags, plastic wrap, packing tape, bags and/or back packs used in the transporting
and carrying of controlled substances.

 

 
12.

13.

14.

15.

16.

17.

Case 1:19-mr-00740-LF Document 2 Filed 06/21/19 Page 4 of 4

In any medium, including electronic medium, documents, books and papers reflecting names,
addresses and/or telephone numbers pertaining to the SUBJECT listed above;

In any medium, including electronic medium, books, records, receipts, notes, ledgers, invoices,
bank records, diaries, purchase records, cash receipts and disbursements journals, inventory
records and other records relating to the sales, repackaging, and redistribution of controlled
substances;

In any medium, including electronic medium, records, journals, promissory notes, receipts, and
other documents reflecting loans and loan repayment by and between any Financial Institution
and the SUBJECT and entities listed above; all of which are fruits, evidence and instruments of
crimes against the United States Government;

Any unlawful controlled substances or suspected controlled substances, including
methamphetamine and heroin;

In any medium, including electronic medium, receipts, records, and documents depicting
subscriber data and itemized telephone calls to other potential drug traffickers from the
residential telephone and cellular telephones utilized or associated to the SUBJECT;

in any medium, including electronic medium, receipts, records, and documents indicating
ownership, association, and utilization of vehicles by the SUBJECT and others, to include
maintenance and alterations to the vehicles;

 

 

 
